Citation Nr: 0717951	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision by 
the RO which denied service connection for the cause of the 
veteran's death.  In June 2004, a hearing was held at the RO 
before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in November 
2004.  

In a Congressional Inquiry, received in December 2005, the 
appellant raised a new theory as to the possible cause of the 
veteran's death from stomach cancer that had not been 
previously asserted or developed for appellate review.  
Specifically, that the veteran was present during an 
explosion on the flight deck of an aircraft carrier in the 
waters off the coast of Vietnam, and that his fatal stomach 
cancer may have been caused by herbicide exposure (Agent 
Orange).  Although the appellant's claim is one of service 
connection for the cause of death, the recently raised theory 
of entitlement is distinctly different from her original 
claim which has been pending for over seven years and is now 
ripe for appellate review.  As the recently raised theory of 
entitlement has not been developed for appellate review and 
is not inextricably intertwined with the underlying basis of 
the current issue on appeal, the Board finds that 
adjudication of the original claim is appropriate at this 
juncture, and that the new claim of entitlement based on 
herbicide exposure should be referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death on May [redacted], 
2001, is shown to have been the result of cancer of the 
stomach.  

3.  The veteran's stomach cancer was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between his stomach 
cancer and military service or any incident therein, to 
include any exposure to ionizing radiation.  

4.  At the time of death, the veteran's only service-
connected disability was bilateral defective hearing, rated 
10 percent disabling.  

5.  A disability of service origin did not cause, or 
contribute to the cause of, the veteran's death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1112, 1113, 1137, 1310, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.312, 3.159, 3.303, 3.307, 3.309, 3.311 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for the cause of the 
veteran's death, VA has met all statutory and regulatory 
notice and duty to assist provisions in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In this case, letters dated in July 2001 and December 2004, 
and the November 2004 Board remand fully satisfied the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters were not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, the claim was readjudicated, and the 
appellant was provided all pertinent laws and regulations.  
The appellant was notified of the evidence that was needed to 
substantiate her claim and that VA would assist her in 
obtaining evidence, but that it was ultimately her 
responsibility to provide VA with any evidence pertaining to 
her claim, including any evidence in her possession.  She was 
also provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by the appellant have been 
obtained and associated with the claims file.  The appellant 
testified at a personal hearing at the RO before the 
undersigned member of the Board in June 2004.  The RO 
obtained a dose estimate of the veteran's occupational 
radiation exposure in service, and an advisory opinion from 
the Under Secretary for Benefits.  There is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  Accordingly, the Board is satisfied that the duty to 
assist has been complied with and that no further development 
is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a rebuttable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2006).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, 
service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training and 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such interment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that United States Occupational Forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946; or was present during a total of at least 250 days 
before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
and meets the additional criteria listed under 38 C.F.R. 
§ 3.309(d)(3)(ii)(D)(1) (2006).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast 
cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; 
(vii) skin cancer; (viii) esophageal cancer; (ix) stomach 
cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) 
kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary 
gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) nonmalignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; (xxi) 
cancer of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) prostate cancer; and (xxiv) any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that stomach cancer become manifest five years or 
more after exposure.  38 C.F.R. § 3.311(b)(5).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2006).  

Factual Background

The veteran's service medical records, including his 
separation examination in March 1969, are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any stomach problems or stomach cancer in service.  On 
examination at separation, the veteran's abdomen and viscera 
and lymphatic systems were normal.  

When examined by VA in May 1969, the veteran made no mention 
of any stomach problems and no pertinent abnormalities were 
noted at that time.  Examination of the digestive system 
showed no organs or masses were palpable, and his lymphatic 
system was negative.  

Private medical records in March 1999, indicated that the 
veteran was seen for questionable gastric carcinoma.  (See 
Dr. Bagley's progress notes.)  Additional private medical 
records from Altoona Hospital in April 1999, indicated that 
the veteran had a six month history of persistent stomach 
pains which were not responsive to Prilosec or other 
medications.  The veteran underwent subtotal gastrectomy in 
April 1999, and a subsequent pathology report confirmed the 
diagnosis of signet ring cell adenocarcinoma of the stomach.  

In response to a request for a history of the veteran's 
occupational exposure to ionizing radiation in service, the 
Department of the Navy, Naval Dosimetry Center (NDC) notified 
the Office of Public Health and Environmental Hazards in June 
2005, that the veteran served as a machinist aboard the USS 
Enterprise from 1965 to 1969, and that his estimated total 
exposure to ionizing radiation in service was 0.491 rem.  

Based on the dose estimates from NDC, the RO requested that 
the Under Secretary of Health provide an opinion as to the 
relationship between the veteran's death from stomach cancer 
and his occupational exposure to ionizing radiation in 
service under the provisions of 38 C.F.R. § 3.311.  

In a September 2006 Memorandum, the Chief Public Health and 
Environmental Hazards Officer noted that the stomach was 
considered to have a moderate comparative susceptibility to 
radiation induced cancer, and that the strength of the 
evidence linking stomach cancer induction to radiation 
exposure was felt to be convincing.  The Memorandum further 
noted that the interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational Safety and 
Health (NIOSH) was utilized to estimate the likelihood that 
exposure to ionizing radiation was responsible for the 
veteran's stomach cancer.  The computer software calculated 
99-percentile values for the probably of causation of 1.16 
and 1.17 percent, depending on whether the dose was entered 
as acute or chronic.  In light of the above noted findings, 
the Public Health and Environmental Hazards Officer opined 
that it was unlikely that the veteran's adenocarcinoma of the 
stomach, could be attributed to occupational exposure to 
ionizing radiation in service.  

In November 2006, the Under Secretary for Benefits issued an 
advisory opinion concurring with the determination of the 
Chief Public Health and Environmental Hazards Officer's 
September 2006 memorandum.  

Analysis

Initially, the Board observes that the appellant does not 
contend, nor does the record in any way demonstrate, that the 
veteran's fatal cancer was manifested in service or until 
several decades after his separation from service.  Rather, 
she contends that his duty assignment working in the engine 
room on a nuclear aircraft carrier resulted in radiation 
exposure, which eventually caused his demise some three 
decades later due to stomach cancer.  

Moreover, the appellant has not suggested that the veteran's 
death was in any way otherwise related to his military 
service, to include his service-connected hearing loss other 
than on the basis of Agent Orange exposure, which has been 
referred to the RO for consideration.  In any event, a review 
of the medical evidence of record shows that these conditions 
were unrelated to the veteran's death.  

As noted above, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods: (1) presumptive service connection under 38 C.F.R. 
§ 3.309(d); (2) service connection of a "radiogenic 
disease" under 38 C.F.R. § 3.311; and (3) service connection 
may be granted under 38 C.F.R. § 3.303(d) and Combee when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  The Board will address each of these criteria.  

Presumptive service connection - radiation exposure.  

As noted above, in order to establish presumptive service 
connection for the cause of the veteran's death under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the veteran must 
have died from a disease listed in 38 C.F.R. § 3.309(d)(2), 
and have been a radiation-exposed veteran who participated in 
a radiation-risk activity as such terms are defined in the 
regulation.  See 38 C.F.R. § 3.309 (d)(3) (2006).  In the 
instant case, the veteran's death certificate shows the cause 
of death as cancer of the stomach.  Stomach cancer is one of 
the listed disease under 38 C.F.R. § 3.309(d)(2) (2006).  

The evidentiary record also established that the veteran was 
exposed to radiation while serving aboard nuclear powered 
aircraft carrier USS Enterprise.  The record does not, 
however, demonstrate that the veteran participated in a 
"radiation-risk activity" as such terms are defined under 
38 C.F.R. § 3.309 (d)(3).  Therefore, service connection for 
the cause of the veteran's death cannot be granted on a 
presumptive basis.  

Because the veteran did not participate in a radiation-risk 
activity, the presumptive service connection provisions under 
38 C.F.R. § 3.309(d) are not applicable in this case.  The 
Board will next examine the claim under 38 C.F.R. § 3.311, 
which provides for special development in cases involving 
radiogenic diseases.  

(2) Radiogenic disease under 38 C.F.R. § 3.311.  

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

As noted above, the veteran was diagnosed with stomach 
cancer, which is included as a radiogenic disease listed in 
§ 3.311 (b)(2).  The evidentiary record also established that 
the veteran had a skin dose assessment of 0.491 rem.  
Therefore, in accordance with the provisions of 38 C.F.R. 
§ 3.311, the RO forwarded the case to the Under Secretary for 
Benefits who requested an opinion from the Under Secretary 
for Health as to the relationship between the veteran's 
stomach cancer and his exposure to ionizing radiation in 
service.  

In a September 2006 memorandum, the VA Chief Public Health 
and Environmental Hazards Officer noted that the stomach was 
considered to have a moderate comparative susceptibility to 
radiation induced cancer and that studies linking stomach 
cancer to radiation exposure was felt to be convincing.  
Considering this and the Navy estimate that the veteran was 
exposed to a dose of ionizing radiation of 0.491 rem for his 
entire four years of military service, he concluded that it 
was unlikely that the veteran's stomach cancer was related to 
exposure to ionizing radiation in service.  In November 2006, 
an advisory opinion from the Office of Under Secretary for 
Benefits concurred with the finding of the medical opinion 
from the Under Secretary for Health.  

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's cancer was in 
fact the result of exposure to ionizing radiation.  The only 
competent medical evidence associated with the file 
concerning the nexus between the veteran's occupational 
radiation exposure and his stomach cancer indicates that it 
is unlikely that radiation exposure caused his cancer.  

The Board is precluded from making medical judgments.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions]; see also Obert v. Brown, 5 Vet. 
App. 30 (1993) [the Board may not reject medical opinions 
based on its own medical judgment].  The relationship between 
the veteran's stomach cancer and job related radiation 
exposure is a medical question, and the only medical evidence 
of record concerning the question of causation indicates that 
radiation exposure was unlikely to be the root of causation.  

To the extent that the appellant is contending that the 
veteran's fatal cancer was related to his duty assignments in 
service, it is now well-established that laypersons without 
medical training, such as the appellant, are not competent to 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, to the extent that the appellant is 
attempting to link the veteran's death to his service, her 
opinion is of no probative value.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim of service 
connection under the provisions of 38 C.F.R. § 3.311.  

(3) Direct service connection - Combee.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Accordingly, the Board will proceed to evaluate 
the appellant's claim under the regulations governing direct 
service connection.  

In this regard, the service medical records are silent for 
any pertinent complaints, treatment, abnormalities, or 
diagnosis referable to any stomach problems or cancer of the 
stomach.  Likewise, there are no indications of any symptoms 
or manifestations of stomach cancer within the first year 
following the veteran's separation from service.  The first 
evidence of stomach cancer was in 1999, some 30 years after 
the veteran's discharge from service.  Moreover, after 
reviewing all the evidence of record, the Public Health and 
Environmental Hazards Officer opined, in essence, that the 
veteran's cancer of the stomach was not related to service or 
to his exposure to ionizing radiation during service.  The 
appellant has not provided any competent evidence of a 
relationship between the veteran's stomach cancer and 
service.  Accordingly, service connection for the cause of 
the veteran's death due to cancer of the stomach on a direct 
basis is not warranted.  

Based on the evidence of record, including the veteran's dose 
estimate, his medical disabilities, and the medical opinion 
from the Chief Public Health and Environmental Hazards 
Officer, the Board concludes that it is not at least as 
likely as not that the veteran's death due to cancer of the 
stomach was incurred as a result of radiation exposure in 
service.  Accordingly, service connection for the cause of 
the veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death, is 
denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


